Citation Nr: 1620805	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-10 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for cerebrovascular accident/transient attack with right lower extremity and numbness.  

2.  Entitlement to an increased rating in excess of 10 percent for left lower extremity weakness and numbness.  

3.  Entitlement to an increased rating in excess of 10 percent for right upper extremity weakness and numbness.  

4.  Entitlement to an increased rating in excess of 70 percent for depressive disorder.  

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to October 19, 2011.




REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to August 1987 and from October 2002 to September 2003.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

An August 2013 rating decision granted entitlement to a TDIU and assigned an effective date of October 19, 2011, which was noted to be a partial grant of the benefit sought on appeal.  Accordingly, the issue as to whether the Veteran is entitled to a TDIU prior to October 19, 2011 remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issues for entitlement to an increased rating in excess of 20 percent for cerebrovascular accident/transient attack with right lower extremity and numbness, entitlement to an increased rating in excess of 10 percent for left lower extremity weakness and numbness, entitlement to an increased rating in excess of 10 percent for right upper extremity weakness and numbness, entitlement to an increased rating in excess of 70 percent for depressive disorder, and entitlement to a TDIU prior to October 19, 2011 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

REMAND

A February 2016 VA mental disorders examination report shows that the Veteran receives current medical treatment at Prescott VA Medical Center (VAMC), the Las Vegas VAMC and the Jay VA clinic for the past two years.  The Prescott VAMC records are most recently dated in November 2010 and the Las Vegas VAMC records are most recently dated in October 2013.  The Jay VA clinic records do not appear to be associated with the record.  The identified records must be requested and associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran was most recently provided VA medical examinations concerning his service-connected cerebrovascular accident/transient attack with right lower extremity weakness and numbness, service-connected left lower extremity weakness and numbness, and service-connected right upper extremity weakness and numbness, in January 2010, more than six years ago.  The mere passage of time, alone, is not sufficient to trigger a remand for another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, the Court has held that VA's duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the six years since his last VA examinations and the most recent VA medical treatment records are dated several years ago, the Board finds that new VA examinations are required.

Concerning the claim for entitlement to a TDIU prior to October 19, 2011, the Board finds that the issue must be remanded for readjudication.  In this respect, it appears that the RO only considered the period stemming from a claim for a TDIU received by VA on March 27, 2008.  After reviewing the procedural history, the Board finds that the RO must consider the rating period on appeal for entitlement to a TDIU prior to October 19, 2011 pursuant to an increased rating claim received by VA on March 28, 2005.  

Historically, the Veteran's representative filed a claim for an increased rating for multiple sclerosis on March 28, 2005, and evidence was received regarding unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  An October 2005 rating decision noted that the issue of entitlement to a TDIU was deferred.  A January 2006 rating decision, in part, denied the Veteran's claim for entitlement to a TDIU.  Within one year of notification of the January 2006 rating decision, VA received a claim for entitlement to a TDIU in October 2006.  The Board liberally construes this claim as a timely notice of disagreement with the January 2006 rating decision denial of entitlement to a TDIU, and the rating decision did not become final.  38 C.F.R. §§ 20.201, 20.1103.  

Thereafter, a March 2007 rating decision readjudicated and denied entitlement to a TDIU.  A March 21, 2007 VA notice letter advised the Veteran of the March 2007 rating decision and his appellate rights.  Within the one year period of notification of the March 2007 rating decision, additional evidence was associated with the record, to include VA medical treatment records.  A December 2007 VA treatment record shows that the Veteran reported that he could not work due to his inability to concentrate and losing his temper.  The Board finds that this evidence constitutes new and material evidence and was received within the time period to appeal the March 2007 rating decision.  The decision did not become final.  38 C.F.R. § 3.156(b) (new and material evidence received within the one year period prior to the decision becoming final or received prior to the appellate decision if a timely appeal has been filed is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period); Beraud v. McDonald, 766 F.3d 1402, 1406-07 (Fed. Cir. 2014) (holding that a claim remains pending where VA failed to fulfill a statutory duty to determine the character of newly submitted evidence and declining to presume that VA considered records of which it had notice, but never obtained).

Here, the Board finds that the Veteran's March 28, 2005 claim remains pending and the RO must readjudicate the issue of entitlement to a TDIU prior to October 19, 2011 pursuant to this claim date.  To adjudicate the issue of entitlement to a TDIU from the March 28, 2005 claim without the RO's consideration in the first instance would be prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  The issue is remanded for readjudication and the issuance of a Supplemental Statement of the Case, if necessary.  38 U.S.C.A. § 19.31.  

Accordingly, the case is REMANDED for the following action:

1.  Request updated VA medical treatment records from Prescott VAMC from November 2010 to the present, updated VA medical treatment records from Las Vegas VAMC from October 2013 to the present, and all records from the Jay VA clinic.  

2.  Schedule the Veteran for a VA medical examination to determine the current nature and severity of his cerebrovascular accident/transient attack with right lower extremity weakness and numbness.  The claims file must be reviewed and the examiner must indicate that the review was completed.  Any indicated tests and studies must be completed. 

Discuss all residuals, to include manifestations involving the right lower extremity and whether any paralysis is complete or incomplete.  The examiner should also address, if indicated, the severity of any incomplete paralysis.  

3.  Schedule the Veteran for a VA medical examination to determine the current nature and severity of his service-connected left lower extremity weakness and numbness, and right upper extremity weakness and numbness.  The claims file must be reviewed and the examiner must indicate that the review was completed.  Any indicated tests and studies must be completed. 

The examiner should identify the radicular group(s) involved and whether any paralysis is complete or incomplete.  The examiner should also address, if indicated, the severity of any incomplete paralysis.  

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of his depressive disorder.  The claims file must be available for review and the examiner must note that such a review was conducted.

All manifestations and symptoms of depressive disorder must be discussed, as well as all resulting functional impairment.  A Global Assessment of Functioning (GAF) score must be assigned.

5.  After the above development has been completed, readjudicate the issues on appeal, to include consideration of the appeal period prior to October 19, 2011 for entitlement to a TDIU stemming from a claim for an increased rating for multiple sclerosis received on March 28, 2005.  If any benefit sought remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case, and afford the appropriate time to respond before return of the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




